         Case 1:20-cv-10015-DJC Document 31 Filed 07/20/20 Page 1 of 3




                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


   EQUAL MEANS EQUAL, et al.,

                                  Plaintiffs,

                   v.
                                                                       Civil Action No. 20-cv-
                                                                       10015-DJC

   DAVID S. FERRIERO,
                        in his official capacity as
                        Archivist of the United States,
                                  Defendant.



                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56, Plaintiffs respectfully request that summary judgment be entered in

their favor. In support hereof, Plaintiffs submit an accompanying Statement of Undisputed

Material Facts and Memorandum of Points and Authorities, and state as follows:

       1. Plaintiffs file this motion now, before the Court rules on Defendant’s Motion to

Dismiss, in the interest of judicial economy, and because a motion for summary judgment was

filed July 6, 2020, by defendant-intervenors in a similar case against the same Defendant.

Virginia et al. v. Ferriero, 1:20-cv-242-RC (D.D.C. 2020) (Ex. A) (“DC case”). The summary

judgment motion in the DC case was filed before any hearing on, or resolution of, Defendant’s

motion to dismiss under Rules 12(b)(1) and 12(b)(6).

       2. Plaintiffs in the DC case are Virginia, Illinois, and Nevada; three states that ratified the

ERA after the challenged deadline expired. Each is represented by their respective attorney

general. Neither Plaintiffs nor the Defendant has filed for summary judgment.

       3. The intervenors who filed for summary judgment in the DC case are five states,
            Case 1:20-cv-10015-DJC Document 31 Filed 07/20/20 Page 2 of 3




Alabama, Louisiana, Nebraska, South Dakota, and Tennessee, three of which purport to have

rescinded their prior ERA ratifications, and two of which have never ratified the ERA. The DC

court’s order granting their motion to intervene expressly limited their role and stated they

should “focus their briefs and arguments on their own unique defenses, rather than duplicating

defenses and arguments that the Archivist raise[d] himself.” (Ex. B at 10).

          4. Intervenors claim in their summary judgment motion that they are unable to file any

other pleading because they filed an answer with their motion to intervene. (Ex. A. at 13 n.2).

          5. Neither Plaintiffs nor the Defendant in the DC case have moved to strike intervenors’

motion for summary judgment. Plaintiffs filed an assented-to motion for extension of the

deadline to file their response, which is now due August 19, 2020.

          6. Plaintiffs submit their summary judgment motion now because intervenors’ summary

judgment motion in the DC case may affect the rights of all women, including Plaintiffs in this

matter. These rights are not adequately represented by the government in the DC case. See Idaho

v. Freeman, 625 F.2d 886 (9th Cir. 1980); see Massachusetts v. Mellon, 262 U.S. 447, 485–486

(1923).

                                                       Respectfully submitted,

                                                       For the Plaintiffs,

                                                       /s/ Wendy J. Murphy

                                                       WENDY J. MURPHY
                                                       B.B.O. # 550455
                                                       Women’s and Children’s Advocacy Project
                                                       Center for Law and Social Responsibility
                                                       New England Law | Boston
                                                       154 Stuart Street
                                                       Boston, MA 02116
                                                       Phone: (617) 422-7410
                                                       E-mail: wmurphy@nesl.edu



                                                  2
         Case 1:20-cv-10015-DJC Document 31 Filed 07/20/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorneys of

record for each party by the ECF filing system.


                                                      /s/ Wendy J. Murphy

                                                      Wendy J. Murphy


Dated: July 20, 2020




                                                  3
